               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

United States Of America,

                   Plaintiff,                           4:17-CR-3038

vs.                                               TENTATIVE FINDINGS

Michael Wayne Parsons,

                   Defendant.

      The Court has received the revised presentence investigation report and
addendum in this case. There are no motions for departure or variance. The
defendant has asserted several objections (filing 160) to the presentence report.


      IT IS ORDERED:


1.    The Court will consult and follow the Federal Sentencing Guidelines to
      the extent permitted and required by United States v. Booker, 543 U.S.
      220 (2005) and subsequent cases. In this regard, the Court gives notice
      that, unless otherwise ordered, it will:

      (a)   give the advisory Guidelines respectful consideration within the
            context of each individual case and will filter the Guidelines' advice
            through the 18 U.S.C. § 3553(a) factors, but will not afford the
            Guidelines any particular or "substantial" weight;

      (b)   resolve all factual disputes relevant to sentencing by the greater
            weight of the evidence and without the aid of a jury;
         (c)     impose upon the United States the burden of proof on all
                 Guidelines enhancements;

         (d)     impose upon the defendant the burden of proof on all Guidelines
                 mitigators;

         (e)     depart from the advisory Guidelines, if appropriate, using pre-
                 Booker departure theory; and

         (f)     in cases where a departure using pre-Booker departure theory is
                 not warranted, deviate or vary from the Guidelines when there is
                 a principled reason justifying a sentence different than that called
                 for by application of the advisory Guidelines, again without
                 affording the Guidelines any particular or "substantial" weight.

2.       There are no motions that require resolution at sentencing.1 The
         defendant has asserted several objections (filing 160) to the presentence
         report.

         First, the defendant objects to the presentence report's description, in
         ¶24 and ¶¶33-37, of a kidnapping plot that was attempted by associates
         of the defendant, in an apparent effort to free the defendant. Filing 160
         at 1. The defendant objects that the defendant wasn't involved in the
         plot. Filing 160 at 1. But the presentence report clearly says as much,
         the Court is aware of it, and nothing in the objected-to paragraphs
         affected the calculation of the guidelines range. So, it doesn't prejudice



1   The Court notes the defendant's suggestion, in his objections to the presentence report, that
he intended to submit a motion for downward departure. Filing 160 at 3. But at this point,
no such motion has been filed. See filing 157 at ¶6.


                                               -2-
the defendant—and, as the government points out, it provides helpful
context for other evidence in the record of the kidnapping scheme. See
filing 163 at 2. The Court's tentative finding is that this objection is
without merit.

Next, the defendant objects to the presentence report's assessment of an
enhancement for obstruction of justice pursuant to U.S.S.G. § 3C1.1,
based on the presentence report's conclusion that the defendant perjured
himself when testifying in his own defense. Filing 160 at 1-2. This
enhancement does not apply simply because a defendant testified at
trial: the Court must find that the defendant gave false testimony
concerning a material matter with the willful intent to provide false
testimony, rather than as a result of confusion, mistake, or faulty
memory. United States v. Dunnigan, 507 U.S. 87, 94-95 (1993). And the
government bears the burden of proving the facts necessary to support a
finding of obstruction by a preponderance of the evidence. United States
v. Thundershield, 474 F.3d 503, 507 (8th Cir. 2007). With those
principles in mind, the Court will resolve this issue at sentencing if the
government chooses to pursue the enhancement.

Next, the defendant contends that the evidence was insufficient to
establish the four-point enhancement to the offense level provided by
U.S.S.G. § 2K2.1(b)(6)(A) when the defendant "possessed any firearm or
ammunition while leaving or attempting to leave the United States, or
possessed or transferred any firearm or ammunition with knowledge,
intent, or reason to believe that it would be transported out of the United
States." Filing 160 at 2. The government must prove this enhancement
by a preponderance of the evidence. See United States v. Bridges, 569



                                -3-
     F.3d 374, 377 (8th Cir. 2009). Accordingly, the Court will resolve this
     objection at sentencing.

     Finally, the defendant objects to the inclusion in his criminal history of
     a 2017 Tennessee conviction for felony failure to appear. Filing 160 at 3.
     The government has the initial burden to prove the fact of conviction,
     after which the defendant may attempt to prove that the conviction was
     constitutionally invalid. United States v. Dodson, 817 F.3d 607, 610 (8th
     Cir. 2016). The defendant does not appear to be arguing that the
     conviction is invalid—rather, the defendant is questioning whether the
     conviction exists. See filing 160 at 3. The government says it does. See
     filing 163 at 7. The Court will resolve this issue on the evidence
     presented at sentencing.

3.   Except to the extent, if any, that the Court has sustained an objection,
     granted a motion, or reserved an issue for later resolution in the
     preceding paragraph, the parties are notified that the Court's tentative
     findings are that the presentence report is correct in all respects.

4.   If any party wishes to challenge these tentative findings, that party
     shall, as soon as possible (but in any event no later than three (3)
     business days before sentencing) file with the Court and serve upon
     opposing counsel an objection challenging these tentative findings,
     supported by a brief as to the law and such evidentiary materials as are
     required, giving due regard to the local rules of practice governing the
     submission of evidentiary materials. If an evidentiary hearing is
     requested, such filings should include a statement describing why a
     hearing is necessary and how long such a hearing would take.




                                     -4-
5.   Absent timely submission of the information required by the preceding
     paragraph, the Court's tentative findings may become final and the
     presentence report may be relied upon by the Court without more.

6.   Unless otherwise ordered, any objection challenging these tentative
     findings shall be resolved at sentencing.

     Dated this 13th day of November, 2018.


                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge




                                    -5-
